DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-10 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claims 1-10, the numerical references to figures should be removed from the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-2 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1, the phrase “locking mechanism” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “mechanism” is a generic place holder that is coupled with the functional language where the claim recites “to allow movement … .” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for a “locking mechanism,” “the locking mechanism (112) can be any sort of pin or lock which interlocks with the surgical instrument (102) so as to prevent its advancement.” (see Spec. [0065]).
Regarding Claim 2, the phrase “retention mechanism” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “mechanism” is a generic place holder that is coupled with the functional language where the claim recites “to allow movement … .” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for a “retention mechanism” can be springs or actuators to effect movements of a part. (see Spec. [0058]-[0059]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 103 as obvious over Hazard (US 2018/0168682 A1) in view of Shturman (US 6024749 A).
Regarding Claim 1, Hazard discloses a medical device for guiding a surgical instrument (Abstract, “accurate insertion of medical devices by providing detection means of a patient's internal anatomy and localizing a desired target”), comprising: 
a hollow tube (Fig. 1, [0117] wherein “Elongate body 14 comprises lumen 16 and transducers 22. Lumen 16 extends through the entire length of elongate body 14 and connects proximal opening 2 and distal opening 4”) through which the surgical instrument (102) passes through to penetrate an anatomical structure ([0119] “lumen 16 may accommodate additional probes or instruments appropriate for any given medical procedure. Non-limiting examples of additional components include catheters, microforceps, microscalpels, biopsy needles, radiofrequency ablation probes, cryoablation probes, suturing instruments, syringes, and the like.”); 
a plurality of ultrasonic probes arranged circumferentially at a distal end of the tube (Fig. 1, #22; [0118] “elongate body 14 comprises one, two, three, four, or more transducers 22 … Non-limiting examples of types of transducers suitable for use with the present invention include: ultrasonic transducers … piezoelectric sensors”), the plurality of ultrasonic probes (108) adapted to move along a longitudinal axis of the surgical instrument (102) to accommodate one or more irregularities of a surface of the anatomical structure ([0077] “FIG. 37A depicts a side view of an ultrasound probe assembly with the ultrasound probe retracted, and FIG. 37B depicts a side view of an ultrasound probe assembly with the ultrasound probe deployed.”; [0076] “FIG. 38A depicts an ultrasound probe assembly having a linear encoder that will read an encoded EVD (or an EVD stylet) as it is inserted and advanced through the EVD guide tube, along with a representation of the 3D rendered ventricles.”); 
a controller adapted to process signals obtained from each of the plurality of ultrasound probes and detect the one or more irregularities and depth of the surface of the anatomical structure ([0143][0144] “the computer platform is integrated into the devices of the present invention”; [0147] “In one embodiment, a single fixation device with transducers having energy emission means and energy reception means is used to provide detection means of a patient's internal anatomy for the accurate insertion of medical devices. … at least some emissions are received by the single fixation device to determine the location of the target site within the patient's anatomy … a target site first boundary having a minimum depth is determined, and a target site second boundary having a maximum depth is determined. Finally, in step 170, medical devices may then be accurately inserted through the single fixation device lumen to interact with the target site as needed, wherein the medical devices pass the minimum depth but do not exceed the maximum depth”); and 
a locking mechanism to allow movement of the … [medical device] toward the anatomical structure based on processing of the signal by the controller (Abstract, “locking assembly; [0009] “locking member”; [0143][0144] “the computer platform is integrated into the devices of the present invention”; [0147] “In one embodiment, a single fixation device with transducers having energy emission means and energy reception means is used to provide detection means of a patient's internal anatomy for the accurate insertion of medical devices. … at least some emissions are received by the single fixation device to determine the location of the target site within the patient's anatomy … a target site first boundary having a minimum depth is determined, and a target site second boundary having a maximum depth is determined. Finally, in step 170, medical devices may then be accurately inserted through the single fixation device lumen to interact with the target site as needed, wherein the medical devices pass the minimum depth but do not exceed the maximum depth”; In sum, the locking mechanism enable the system to adjust the position of the tube through which a surgical tool can be allowed to advance toward the targeted tissue).
However, while Hazard discloses a locking mechanism as discussed above, Hazard does not explicitly disclose wherein a locking mechanism engages a medical device such as a surgical device that passes through a tube.
Shturman teaches a locking mechanism that engages a medical device such as a surgical device that passes through a tube (Figs. 12-13, Col. 12, Lines 27-44, “The tube latch also includes a generally annular recess 71 formed in an outer surface of the longitudinally movable tube 70, the recess 71 receiving an inner portion of each of the tube locking pins 66 when the pins 66 are moved radially inwardly to their tube locked positions (although the tube's recess 71 is annular, it need not necessarily go all the way around the tube, though preferably it does).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation device for controlling the position and movements of a surgical device, as taught by Hazard, to further include a locking mechanism for controlling the movement of a medical device inside a tube, like taught by Shturman, in order to provide a mechanism to lock or constrain the movement of a corresponding medical device before being in a desired position before being deployed or advanced. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 4, Hazard further discloses wherein the tube is filled with an elastic material encircling the plurality of ultrasonic probes (Fig. 1 shows transducers 22 and the elongated body 14; [0116] wherein “elongate body 14 can comprise silicones, plastics, polymers, metals, and the like.”).
Regarding Claim 5, Hazard further discloses wherein each of the plurality of ultrasound probes (108) comprises an in-built transmitter for generating ultrasonic waves and a receiver for receiving signals reflected from adjacent surfaces of the anatomical structure (Fig. 1, [0117] wherein “Elongate body 14 comprises lumen 16 and transducers 22.”; [0118] wherein “Transducers 22 can be any suitable device capable of emitting energy, receiving energy, or both energy emission and reception.”).
Regarding Claim 6, Hazard further discloses wherein each of the plurality of ultrasound probes comprises a transducer to convert the signals into electrical signals and transmit the electrical signals to the controller ([0118] wherein “Transducers 22 can be any suitable device capable of emitting energy, receiving energy, or both energy emission and reception. … Non-limiting examples of types of transducers suitable for use with the present invention include: ultrasonic transducers, … piezoelectric sensors”).
Regarding Claim 7, while Hazard provides a system for aligning a medical tube before deploying a surgical device using a locking mechanism (see the rejection under Claim 1), Hazard does not explicitly disclose wherein the locking mechanism prevents movement of the surgical instrument [that passes through a tube] toward the anatomical structure before the surgical instrument is properly aligned with the anatomical structure.
Shturman teaches wherein the locking mechanism prevents movement of the surgical instrument toward the anatomical structure before the surgical instrument is properly aligned with the anatomical structure (Col. 6, Lines 27 to Col. 13, Line 3, wherein “the tube locking pins 66 to move radially outwardly to their tube unlocked positions, thereby unlocking the longitudinally movable tube 70. This position of the slide 64 can be referred to as a working position, since it is the position of the slide 64 when the atherectomy device is used to perform an atherectomy procedure,” that can be interpreted as locking the device while not being in the right position for performing medical operation and then unlocking device when it is positioned and being ready for performing the medical operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation device, as taught by Hazard, to further include a locking mechanism, like taught by Shturman, in order to lock/unlock a surgical device before/during a medical procedure. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 8, While Hazard discloses a locking mechanism including multiple projections/pins (see the rejection under Claim 1; Fig. 2A), Hazard does not explicitly discloses wherein the locking mechanism [for a surgical tool that passes through a tube] comprises a plurality of projections arranged circumferentially on an inner portion of the tube to act as a lock for the surgical instrument passed through the inner portion of the tube.
Shturman teaches wherein the locking mechanism for a surgical tool that passes through a tube comprises a plurality of projections arranged circumferentially on an inner portion of the tube to act as a lock for the surgical instrument passed through the inner portion of the tube (Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation device, as taught by Hazard, to further include a locking mechanism, like taught by Shturman, in order to lock/unlock a surgical device before/during a medical procedure. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 10, Hazard further discloses a controller processes the signals and a plurality of ultrasound probes based on pre-determined threshold values ([0147] “In one embodiment, … transducers having energy emission means and energy reception means is used to provide detection means of a patient's internal anatomy for the accurate insertion of medical devices. … device generates emissions, and in step 130, at least some emissions are received by the single fixation device to determine the location of the target site within the patient's anatomy. … , a target site first boundary having a minimum depth is determined, and a target site second boundary having a maximum depth is determined. Finally, in step 170, medical devices may then be accurately inserted through the single fixation device lumen to interact with the target site as needed, wherein the medical devices pass the minimum depth but do not exceed the maximum depth”).

Claims 2-3 are rejected under 35 U.S.C. 103 as obvious over Hazard (US 2018/0168682 A1), in view of Shturman (US 6024749 A), in view of Southern (US 2009/0221917 A1), and further in view of Konh (US 20200060772 A1).
Regarding Claim 2, Hazard further discloses wherein the plurality of ultrasonic probes (see the rejection under Claim 1) are … to allow movement of the plurality of ultrasonic probes (108) along the longitudinal axis of the surgical instrument (see similar rejection under Claim 1 wherein the transducer can be moved with the elongate device).
However, Hazard is silent as to a retention mechanism to control the movement of transducers/probes/sensors.
Southern and Konh teach a retention mechanism to control the movement of transducers/probes/sensors. In particular, Southern teaches a retention mechanism for an array of transducers that can move the elements relative to other elements longitudinally (Abstract, “an array of transducers 102, at least one of which is movable relative to at least one of the other transducers 102”; Fig. 1; Claim 6, wherein “The ultrasound probe device according to claim 5, wherein the driving means comprises a plurality of actuators associated with respective ones of the plurality of transducers, each actuator being operable to apply a driving force to an associated one of the transducers thereby to move said associated transducer along its respective axis of movement.”). Konh further teaches (Fig. 1, 8-9, and 11-12, wherein a retention mechanism can create a 3D movement [that may also include movements in directions perpendicular to the longitudinal axis]  in the corresponding interventional medical device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation device, as taught by Hazard, to include a retention mechanism for longitudinal movement of the probes, like taught by Sothern, and further lateral movements such as movements perpendicular to the longitudinal axis, like taught by Konh, in order to provide a mechanism for adjusting the field of view of the imaging transducers during interventional medical procedures in the presence of other instruments such as a biopsy needle. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 3, Hazard further discloses wherein the retention mechanism enables movement of the plurality of ultrasonic probes in directions perpendicular to the longitudinal axis of the surgical instrument (see similar citation and reasoning under Claim 2 above).

Claim 9 rejected under 35 U.S.C. 103 as obvious over Hazard (US 2018/0168682 A1), in view of Shturman (US 6024749 A), in view of Singh (US 2018/0168539 A1), and further in view of Kapoor (US 20190053858 A1).
Regarding Claim 9, Hazard discloses … provide information of the corresponding ultrasonic probes. However, Hazard is silent as to wherein the tube comprises a visual indicator unit at a proximal end including a plurality of circumferentially arranged visual indicators … .
Singh and Kapoor teach wherein the tube comprises a visual indicator unit at a proximal end including a plurality of circumferentially arranged visual indicators … . Singh teaches a tube comprising a visual indicator unit at a proximal end including a plurality of circumferentially arranged visual indicators ([0092] “the shaft of the device can include one or more LEDs or visual indicators that are circumferentially around the shaft that can flash a color (e.g., green yellow red) to notify the user of the location of the probe with respect to the target anatomy without having to look at a screen or display.”), and Kapoor further teaches indicators/LEDs that are located at a proximal end of a probe (Fig. 7) … .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation device, as taught by Hazard, to include visual indicators, like taught by Singh, that are positioned at a proximal end, like taught by Kapoor, in order to notify the user of the status of the probe without having to look at a screen or display. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holmes (US 5618308 A) discloses A surgical instrument which easily disassembles for sterilization comprises an inner rod coaxially disposed in a hollow tube with a handle at one end of the rod and a working tip at the other end. D’Ameilo (US 20190110846 A1) discloses a locking mechanism to prevent the movement of a surgical instrument or cannula. Shelton (US 20190200998 A1) discloses a surgical stapling instrument. Stigall (US 20200000525 A1) discloses wherein solid-state IVUS devices carry a transducer complex that includes an array of ultrasound transducers distributed around the circumference of the device connected to a set of transducer controllers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                          

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793